EXHIBIT 16.1 Larry O’Donnell, CPA, PC December 8, 2010 Securities and Exchange Commission 450 Fifth Street, N.W.Washington, DC 20549 RE: ExperTelligence, Inc. File No. 0-11596 We have read the statements that ExperTelligence, Inc., included under Item 4 of the Form 8-K report expected to be filed on December 9, 2010 regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. Very truly yours, /s/Larry O’Donnell, CPA,PC
